    Case 1:17-cr-20357-DPG Document 504 Entered on FLSD Docket 10/29/2019 Page 1 of 6

USMCJrlr
       l
       j!)745:(Rev.09(9y)rJudgmentinaCriminalCase                                                               Pagel#J'j
                                                                                                                      ..




                          U N IT E D ST A T E S D IST R IC T C O U R T
                                               Southern D istrictofFlorida
                                                      M iam iD ivision


UN ITED STA TES O F A M ER ICA                                JU D G M EN T IN A CR IM IN AL C A SE
                     V.
       DM ITR Y PO LY U D O V                                 Case N um ber:17-CR -20357-G AY LES
                                                              U SM Num ber:64914-037
                                                              CounselforDefendant:John FrancisO 'Donnell,CJA
                                                              CounselforTheUnited States:BrianShack,A USA
                                                              CourtReporter:Patricia Diaz
T he defendantpleaded guilty to count14 ofthe Indictm ent.

Thedefendantisadjudicatedguiltyoftheseoffenses:
1                                                                  -                    yOFFENSE
ITITLE & SECTION                  NATURE OF OFFENSE                                      ENDED            COUNT
(.
 8U.S.C.13254c)                  jMarriayefraud
                                       --                                                08/12/2019        14          j
The defendantis sentenced as provided in the following pages of thisjudgment.The sentence is imposed
pursuantto the Sentencing Reform A ctof 1984.
A IIrem aining counts are dism issed on the m otion ofthe governm ent.
ltisordered thatthe defendantm ust notify the United StatesAttorney for this districtwithin 30 days ofany
chal
   y eofname,residence,ormailing addressuntila1lfines,restitution,costs,andspecialassessmentsimposed
bythlsjudgmentarefullypaid.lforderedtopayrestitution,thedefendantmustnotifythecourtandUnitedStates
Attorney ofm aterialchanges in econom ic circum stances.




                                                             D ate oflm position of Sentence:10/25/2019




                                                             Darrin P.G es
                                                             United States District    dg


                                                             Date: October25,2
     Case 1:17-cr-20357-DPG Document 504 Entered on FLSD Docket 10/29/2019 Page 2 of 6
L/jJ)CFJySD2458(Rev.09/08)-JudgmentinaCrimi
                                          nalCase                                                       Page2of6

DEFENDANT:DM ITRY POLYUDOV
CA SE N U M B ER :17-CR -20357-G AY LES
                                              IM PR ISO N M EN T
The defendantis hereby com m itted to the custody of the U nited States Bureau ofPrisons to be im prisoned for a
total tenn of C redit Tim e Served. The defendant shall receive credit for tim e served as applicable by
statute.

The courtm akes the follow ing recom m endations to the Bureau ofPrisons:
The defendantis rem anded to the custody ofthe U nited StatesM arshal.

                                                          R ET UR N
lhaveexecutedthisjudgmentasfollows:




Defendantdelivered on                                                 to

at                                                  ,withacertitiedcopyofthisjudgment.




                                                              IJNITEb k'
                                                                       fkl'EsMARSHAII


                                                              D EPU TY U NITED STA TES M A RSHA L
     Case 1:17-cr-20357-DPG Document 504 Entered on FLSD Docket 10/29/2019 Page 3 of 6
USDC FLSD 2458 (Rev.09/08)-JudgmentinaCriminalCase                                                                     Page3of6

D EFEND AN T:D M ITR Y PO LY U D O V
CASE N UM BER:17-CR-20357-GAYLES

                                           SU PER VISED RE LEA SE
Upon release from imprisonm ent,thedefendantshallbe on supervised release foraterm of1year.
Thedefendantm ustreportto the probation office in the districtto which the defendantisreleased within 72 hoursofrelease
from thecustody ofthe Bureau ofPrisons.
Thedefendantshallnotcom mitanotherfederal,stateorlocalcrim e.
The defendantshallnotunlawfully possessa controlled substance.The defendantshallrefrain from any unlawfuluse ofa
controlled substance.The defendantshallsubm itto one drug testwithin 15 daysofrelease from im prisonmentand atleast
two periodic drug teststhereafter,asdetermined by thecourt.
The defendantshallcooperate in the collection ofDNA asdirected by the probation officer.
The defendantshallnotpossess a srearm ,am m unition,destructive device,orany otherdangerousw eapon.

lfthisjudgmentimposesafineorrestitution,itisaconditionofsupervisedreleasethatthedefendantpayinaccordance
withtheScheduleofPaymentssheetofthisjudgment.
Thedefendantmustcom ply with the standard conditionsthathave been adopted by thiscourtaswellaswith any additional
conditionson the attached page.
                                      STA N DA R D CO ND ITIO N S O F SU PER VISIO N
         Thedefendantshallnotleavethejudicialdistrictwithoutthepermissionofthecourtorprobationofficer;
        Thedefendantshallreportto theprobation officerand shallsubmitatruthfuland completem ittenreportwithinthefirstfifteen
        daysofeachm onth;
        Thedefendantshallanswertruthfully allinquiriesbytheprobationofficerand follow theinstructionsoftheprobationoftk er;
        Thedefendantshallsupporthisorherdependentsand meetotherfamily responsibilities;
        Thedefendantshallwork regularly atalawfuloccupation,unlessexcusedby theprobation officerforschooling,training,or
        otheracceptablereasons;
        Thedefendantshallnotify theprobationofficeratleastten dayspriortoanychange in residenceorem ploym ent;
        Thedefendantshallrefrain from excessiveuseofalcoholandshallnotpurchase,possess,use,distribute,oradministerany
        controlledsubstanceorany paraphernaliarelated toanycontrolled substances,exceptasprescribed by aphysician;
    8. Thedefendantshallnotfrequentplaceswherecontrolledsubstancesare illegally sold,used,distributed,oradm inistered;
    9. Thedefendantshallnotassociatewithanypersonsengaged in criminalactivity and shallnotassociatew ithanyperson
        convictedofafelony,unlessgrantedpermission todo soby theprobation officer;
    10.Thedefendantshallpennitaprobation officertovisithim orheratany timeathom eorelsewhereand shallpennitconfiscation
        ofany contraband observed in plain view oftheprobationofficer;
    1l. Thedefendantshallnotify theprobationofficerw ithin seventy-tw ohoursofbeing arrestedorquestionedbya Iaw enforcem ent
        officer;
    l2. Thedefendantshallnotenterinto any agreem entto actasan inform eroraspecialagentofaIaw enforcementagency without
        thepermission ofthecourt;and
    l3. Asdirectedby theprobation officer,thedefendantshallnotifythird partiesofrisksthatmaybeoccasionedbythedefendant's
        crim inalrecord orpersonalhistory orcharacteristics and shallpermitthe probation officerto make such notificationsand to
        confirm thedefendant'scompliancew ith suchnotificationrequirem ent.
    Case 1:17-cr-20357-DPG Document 504 Entered on FLSD Docket 10/29/2019 Page 4 of 6
USDC FLSD 2458 (Rev.09/08)-JudgmentinaCriminalCase                                                      Page4of6

DEFEN DA N T:DM ITR Y PO LYU D O V
CA SE N UM BER :17-CR -20357-G AY LE S

                                       SPEC IAL C O N D ITIO N S O F SUPERV ISIO N

C ooperating w ith Im m igration during Rem ovalProceedings -The defendantshallcooperate in any rem oval
proceedings initiated or pending by the U .S. lm m igration and Custom s Enforcem ent consistent w ith the
lm m igration and N ationality A ct.If rem oved,the defendant shallnotreenterthe U nited States w ithoutthe prior
w ritten perm ission ofthe U ndersecretary for Border and Transportation Security.The term of supervised release
shallbe non-reporting while the defendantis residing outside the United States.lf the defendantreenters the
United Stateswithin theterm ofprobation,the defendantisto reportto the nearestU.S.Probation Offsce within
72 hours ofthe defendant's arrival.

Surrendering to Im m igration for R em oval After Im prisonm ent -A tthe com pletion of the defendant's tenn
of im prisonment,the defendant shall be surrendered to the custody of the U .S. lmm igration and Custom s
Enforcem ent for rem oval proceedings consistent w ith the lm m igration and N ationality A ct. If rem oved, the
defendant shall not reenter the United States w ithout the prior w ritten perm ission of the U ndersecretary for
Borderand Transportation Security.The term of supervised release shallbe non-reporting while the defendantis
residing outside the U nited States. lf the defendant reenters the U nited States within the term of supervised
release,thedefendantisto reporttothenearestU .S.Probation Officewithin 72 hoursofthedefendant'sanival.

Unpaid R estitution, Fines, or Special A ssessm ents - lf the defendant has any unpaid am ount of restitution,
fines, or special assessm ents, the defendant shall notify the probation officer of any m aterial change in the
defendant'seconom ic circum stances thatm ightaffectthe defendant'sability to pay.
    Case 1:17-cr-20357-DPG Document 504 Entered on FLSD Docket 10/29/2019 Page 5 of 6
USDC FLSD 2458(Rev.09/08)-JudçnentinaCri
                                       minalCase                                                  Page5of6

DEFENDANT:DM ITRY POLYUDO V
CASE NUM BER:17-CR-20357-G AYLES

                                         C RIM IN AL M O N ETA R Y PEN A LTIES
Thedefendantmustpaythetotalcriminalm onetary penaltiesunderthe scheduleofpaym entson Sheet6.
                              A ssessm ent                  Fine                  Restitution
           TOTALS                            $100.00                $0.00                $0.00
lf the defendant m akes a partial paym ent, each payee shall receive an approxim ately proportioned
paym ent,unless specified otherwise in the priority order or percentage paym ent colum n below .H ow ever,
pursuantto18 U.S.C.j3664(1),aIInonfederalvictimsmustbepaid beforetheUnited Statesispaid.
I
NAMEOFPAYEE                                                TOTALLOSSW I
                                                                      RESTITUTIONORDERED
* Findingsforthetotalamountoflossesare required underChapters l09A,110,1IOA,and 113A ofTitle 18 for
offensescomm itted on orafterSeptember13,1994,butbeforeApril23,1996.
**Assessm entdueimm ediately unlessothenviseordered by theCourt.
     Case 1:17-cr-20357-DPG Document 504 Entered on FLSD Docket 10/29/2019 Page 6 of 6
 USDC FLSD 2458 (Rev.09/08)-JudgmentinaCriminalCase
                                                                                                       Page6of6

DEFENDAN T:DM ITRY POLYUDO V
CASE NUM BER:17-CR-20357-GAYLES

                                       SCH EDULE O F PAYM ENTS
H aving assessed the defendant's ability to pay, payment of the totalcriminal m onetary penalties is due as
follow s:
A.Lum p sum paym entof$100.00 due im m ediately.
Unlessthe courthas expressly ordered otherwise, ifthisjudgmentimposesimprisonment,paymentofcriminal
m onetary penalties is due during im prisonment. A1lcrim inalm onetary penalties, except those paym ents m ade
through the FederalBureau of Prisons'Inmate FinancialResponsibility Program are m ade to the clerk of the
                                                                                ,
eourt.

The
i defendant shall receive creditfor a11payments previously m ade toward any crim inalm onetary penalties
m posed.
Thisassessment/fine/restitution ispayableto the CLERK , UN ITED STA TES CO U RTS and isto be addressed to:
U.S.CLERK 'S O FFICE
ATTN:FINANCIAL SECTION
400 N O RT H M IAM I AV EN UE !R O O M 08N 09
M IAM I,FLO R ID A 33128-7716
The assessment/fine/restitution is payable imm ediately. The U .S.B ureau of Prisons, U.S.Probation Office and
theU.S.Attom ey'sOffice areresponsiblefortheenforcem entofthisorder.

Defendantand Co-DefendantNamesandCaseNumbers(includingdefendantnumber), TotalA m ount,Jointand
SeveralAm ount,and corresponding payee, ifappropriate.

lCASENUMBER                                                 I
                                                            i                       1JOINTANDSEVERAL j
DE
INFCELNUDANT
S
I
U
            AE
        DINGDND
              FECO-
                  DE
                NDA FE
                   NTNND
                      UMANT
                         BERNAME
                            ) S                            j
                                                           TOTALAMOUNT (
                                                           j           xuax
                                                                       j
                                                                       n   w,
                                                                        xv'c r
                                                                           'n*                           -



Pa
(4)ymentsshallbeappliedinthefollowingorder:(1)assessment, (2)restitutionprincipal,(3)restitutioninterest,
    tsneprincipal,(5)fineinterest,(6)communityrestitution,(7)penalties, and (8)costs,includingcostof
prosecution and coul'
                    tcosts.
